Dove, J. On April 29, 1963, claimant, Willie Taylor, filed a claim seeking refund of a responsibility security bond deposited with the Secretary of State of the State of Illinois, as required by Section 42-12 of the Motor Vehicle Laws of the State of Illinois. From the stipulation of facts by the parties, it appears : 1. That on or about the 13th day of November, 1958, claimant, Willie Taylor, was involved in an automobile accident with Maizie Fate. 2. That on or about March 2, 1959, claimant, Willie Taylor, deposited with the Secretary of State of the State of Illinois, a Two Hundred Dollar ($200.00) responsibility security bond, as required by Section 42-12 of the Motor Vehicle Laws of the State of Illinois. 3. That on or about June 7, 1959, the said Maizie Fate filed a civil suit for damages arising out of said automobile accident against said Willie Taylor in the Municipal Court of Chicago, Case Number 59 M 15312; that claimant, Willie Taylor, was found not guilty. 4. That on August 1, 1962, the Secretary of State transferred the sum of Two Hundred Dollars ($200.00), so deposited by claimant, to the General Revenue Fund in the State Treasury. (Chap. 95½, Sec. 7-503, Ill. Rev. Stats.) 5. That on January 15, 1963, a demand was made upon the Secretary of State of the State of Illinois for a refund of the said security in accordance with the Motor Vehicle Laws. 6. That to date claimant has not received a refund of the responsibility security bond from the Secretary of State of the State of Illinois, or the State of Illinois, as required by said Motor Vehicle Laws. Section 7-503, Chap. 95½, Ill. Rev. Stats., provides that any person having a legal claim against such deposit may enforce it by appropriate proceedings in the Court of Claims. The Court is of the opinion that claimant has complied with the statute, and is justly entitled to a refund. An award is accordingly made by this Court to claimant, Willie Taylor, in the amount of Two Hundred Dollars ($200.00).